DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vagurin (RU2519904).  Vagurin teaches an apparatus comprising: a housing (1); a display screen (2) disposed in the housing; a processor disposed in the housing and operatively coupled to the display screen (p. 8), the processor to control a presentation of data via the display screen; and a hinge coupled to the housing (8), the hinge to enable the housing to be movably coupled to a surface of a desk to adjust an angle of the display screen relative to the desk surface (Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN106530859 in view of Chi (20060065162).  CN106530859 teach(es) the structure substantially as claimed, including a desk comprising: a first desk surface (10); a second desk surface (20) coupled to the .  
Claims 2-3 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN106530859 & Chi (20060065162) in view of Baloga (9261262).  
Regarding claims 2-3, CN106530859 as modified teach(es) the structure substantially as claimed, including a desk; but fail(s) to teach a camera.  However, Baloga teaches a camera (99) coupled to the second desk surface, wherein a processor (50) is configured to verify an identity of a user based on image data generated by the camera (col. 16, lines 5-9).  It would have been obvious to one of ordinary skill in the art to add a camera and image-recognition capability, as taught by Baloga, to the desk of CN106530859 as modified, in order to increase accessibility to users’ personal content while reducing the need for users to carry personal computing devices (as suggested by col. 14, lines 1-10 of Baloga).  
Regarding claims 11-12, CN106530859 as modified teach(es) the structure substantially as claimed, including an apparatus comprising: a display screen manager to detect that a first .  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN106530859 & Chi (20060065162) in view of Jung (KR101369933).  
Regarding claim 4, CN106530859 as modified teach(es) the structure substantially as claimed, including a desk having a processor; but fail(s) to teach data presentation instructions.  However, Jung teaches configuring a first processor of a first desk to generate an instruction to enable a second processor of a second desk to present the data via a touchscreen of the second desk (par. 95-98).  It would have been obvious to one of ordinary skill in the art to configure the processor of CN106530859 as modified to generate a data presentation instruction, as taught by Jung, in order to increase user convenience and productivity by making user data more widely accesssible.  
Regarding claim 5, Jung additionally teaches a projector coupled to the second desk surface, the projector to generate a projection for presentation via the first desk surface (par. 88).  It would have been obvious to one of ordinary skill in the art to add a projector, as taught by Jung, to the desk of CN106530859 as modified, in order to increase user convenience and productivity by making user data more widely accesssible.  
Regarding claim 6, Jung additionally teaches a proximity sensor to detect a user device relative to the first desk surface or the second desk surface (par. 88).  It would have been obvious to one of ordinary skill in the art to add a proximity sensor, as taught by Jung, to the desk of CN106530859 as modified, in order to increase user convenience and productivity by making user data more widely accesssible.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vagurin (RU2519904) in view of Jung (KR101369933).  Vagurin teach(es) the structure substantially as claimed, including a housing & motor; but fail(s) to teach making the motor computer-controlled.  However, Jung teaches operatively coupling a motor to a processor, the motor to move the housing relative to the desk surface based on an instruction from the processor; wherein the processor activates a display screen based on the movement of the housing; and a sensor coupled to the housing to detect a gesture, the instruction to move the housing based on gesture data generated by the sensor (par. 42 & 68-71).  It would have been obvious to one of ordinary skill in the art to make the motor of Vagurin computer-controlled, as taught by Jung, in order to allow the desk to more easily & conveniently accommodate users of different heights.  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN106530859, Chi (20060065162) & Baloga (9261262) in view of Jung (KR101369933).  CN106530859 as modified teach(es) the structure substantially as claimed, including an apparatus; but fail(s) to teach an ambient environment manager or a communications link.  However, Jung teaches an ambient environment manager to establish a communication link with a light source in an environment in which the desk is located, the ambient environment manager to generate an instruction to control the light source based on a user input received via the display screen of the desk (par. 73); wherein the desk is a first desk and the user device is a .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637